Case 8:15-cv-02034-JVS-JCG Document 981-4 Filed 05/11/20 Page 1 of 4 Page ID
                                 #:68294




                            Exhibit 3
      Case 8:15-cv-02034-JVS-JCG Document 981-4 Filed 05/11/20 Page 2 of 4 Page ID
                                       #:68295


James M. Sabovich

From:                                James M. Sabovich
Sent:                                Wednesday, March 11, 2020 4:55 PM
To:                                  'Joshua Furman'; Dawn Conrad; Peter Arhangelsky
Cc:                                  EDWARD SUSOLIK; David Darnell
Subject:                             RE: Natural Immunogenics Corp. v. Newport Trial Group, et al.(Our File No. 3670-02)
Attachments:                         Stip regarding discovery to Emord and NIC-90643.docx


Counse

Given the overlap between the declarant subpoenas that we are discussing tomorrow at 2 pm and the responses that
your office served yesterday, it makes sense to discuss them together. In this regard, there are four issues with the
responses.

1. The consolidated responses to the subpoenas to NICis counsel decline to provide any specific responses to the
requests. We have previously met and conferred on NIC's position that the court's order only authorized an RFP to NIC
a nd not discovery on NIC's counsel. While we disagree with NIC's position, given NIC's representation that "NIC's
Counsel has no relevant information in its possession, custody, or control that differs from content that would be
responsive to Rule 34 document requests served on NIC," this disagreement is potentially resolvable without litigation. I
have attached a proposed stipulation that would address this issue.

2. Both the consolidated responses and NIC's responses to the RFP's indicate that no itemized privilege log will be
provided. That is contrary to the law of this case and authority on the sufficiency of privilege logs. That is particularly
true given the crime-fraud issues and concerns over the breadth of privilege assertions.

3. NIC's responses to certain RFPs inappropriately narrow the request. In particular, NIC's responses to requests
number 17, 26, 28, 29, 30, 31, 32, 48, 49, 50, and 54 only commit to produce "communications between NIC's counsel
a nd the DECLARANTS" even though the requests were broader.

4. Finally, in response to request no. 38, NIC has indicated that "NIC will not produce any phone records from its
counsel." The request here is circumscribed and clearly relevant. Moreover,the categorical refusal to provide any
phone records is improper, especially since NIC itself has sought and obtained voluminous phone records for multiple
telephone numbers in this same matter.



We look forward to speaking with you regarding these issues and those raised in m meet and confer letter tomorrow.

Jim


James M. Sabovich
Callahan & Blaine
3 Hutton Centre Drive, Ninth Floor
Santa Ana, CA 92707
TEL: (714) 241-4444, ext. 312
CELL(949) 861-0262
isabovich@callahan-law.corn




                                                              1
       Case 8:15-cv-02034-JVS-JCG Document 981-4 Filed 05/11/20 Page 3 of 4 Page ID
                                        #:68296

From: Joshua Furman [mailtolurman@emord.com]
Sent: Tuesday, March 10, 2020 2:06 PM
To: James M. Sabovich; Dawn Conrad; Peter Arhangelsky
Cc: EDWARD SUSOLIK; David Darnell
Subject: RE: Natural Immunogenics Corp. v. Newport Trial Group, et al. (Our File No. 3670-02)

Counsel,

We are not available tomorrow, but we can have a call Thursday at 2pm. Please let me know if that works for you.

Joshua S. Furman, Esq. I EMORD & ASSOCIATES, P.C. 1 2730 S. Val Vista Dr., Bld. 6, Ste 133 I Gilbert, AZ 85295 I Firm:
(602) 388-8899 I Direct: (602) 388-8901 I Facsimile: (602) 393-4361 www.emord.com




NOTICE: This is a confidential communication intended for the recipient listed above. The content of this
communication is protected from disclosure by the attorney-client privilege and the work product doctrine. If you are
not the intended recipient, you should treat this communication as strictly confidential and provide it to the person
intended. Duplication or distribution of this communication is prohibited by the sender. If this communication has been
sent to you in error, please notify the sender and then immediately destroy the document.

From: James M. Sabovich <jsa bovich@calla ha n-law.com>
Sent: Tuesday, March 10, 2020 9:14 AM
To: Dawn Conrad <dcon rad@ca l la ha n-law.com>; parha ngelsky@emord.com
Cc: EDWARD SUSOLIK <ES@ca llaha n-law.com>; David Darnell <ddarnell@ca l la ha n-law.com>; jfurma n@emord.com
Subject: RE: Natural Immunogenics Corp. v. Newport Trial Group, et al. (Our File No. 3670-02)

Counsel:

I am writing to follow up on the meet and confer letter sent below. Are you available to discuss tomorrow at 10:00
a m? If not please indicate alternative times.

Best

Jim



From: Dawn Conrad
Sent: Friday, March 6, 2020 4:02 PM
To: parhangelskyPemord.com
Cc: EDWARD SUSOLIK; David Darnell; James M. Sabovich; ifurman@emord.com
Subject: Natural Immunogenics Corp. v. Newport Trial Group, et al. (Our File No. 3670-02)

M r. Arhangelsky,

Please see the attached letter of this date from James M. Sabovich. Should you have any questions or difficulty opening
the attachment, please contact our office at your earliest convenience.

Thank you,

Dawn Conrad
CALLAHAN & BLAINE, APLC

                                                           2
     Case 8:15-cv-02034-JVS-JCG Document 981-4 Filed 05/11/20 Page 4 of 4 Page ID
                                      #:68297

3 Hutton Centre Drive, Ninth Floor
Santa Ana, CA 92707
Tel:(714)241-4444, Ext. 428




Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use by the recipient and
others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure, copying, distribution or
taking action in relation of the contents of this information is strictly prohibited and may be unlawful.

This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast Ltd, an innovator in
Software as a Service (SaaS) for business. Providing a safer and more useful place for your human generated data. Specializing in;
Security, archiving and compliance. To find out more Cl ick Here.




                                                                   3
